Citation Nr: 1242675	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  03-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a blood disorder, alternatively diagnosed as mycoplasma infection.  

3.  Entitlement to service connection for fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on skin, profuse perspiration, respiratory symptoms, and neurological symptoms, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's father


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

Throughout the pendency of this appeal, the Veteran's claim of entitlement to service connection for a blood disorder, to include as due to an undiagnosed illness, has been captioned and evaluated as a single claim.  A comprehensive review of the record demonstrated that the claimed "blood disorder" refers to a positive clinical finding of Mycoplasma fermentans, a microorganism, in the Veteran's blood.  In July 2000, the Veteran submitted the claim of entitlement to service connection for a "blood disorder," to include as due to an undiagnosed illness.  Captioned as such, the very fact that the claim concerns a blood "disorder," i.e., a known clinical diagnosis, renders inapplicable the laws and regulations regarding undiagnosed illness.  Given this internal contradiction, the Board finds that re-captioning the Veteran's claims is necessary.

Pursuant to his July 2000 claim, the Veteran was afforded a VA examination in August 2000, during which he was unable to relate any of his then current symptoms to the onset of the claimed "blood disorder."  Indeed, the examiner found that the Veteran's symptoms (which were unstated) stemmed more from musculoskeletal disorders and depression.  However, during the pendency of this appeal, the Veteran asserted that he experienced fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on his skin, profuse perspiration, respiratory symptoms, and neurological symptoms as a result of the "blood disorder" or as manifestations of an undiagnosed illness.  Based on the above, the Board finds that it is appropriate to bifurcate the Veteran's claim into two distinct issues: entitlement to service connection for a blood disorder, alternatively diagnosed as mycoplasma infection; and entitlement to service connection for fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms, and neurological symptoms, to include as due to an undiagnosed illness.  These claims will be addressed as such herein.

The issues of entitlement to service connection for a blood disorder, alternatively diagnosed as a mycoplasma infection, and entitlement to service connection for fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms, and neurological symptoms, to include as due to an undiagnosed illness, will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's headaches have been attributed to a known clinical diagnosis (migraine headaches), which was not manifested during his service and is not shown to be etiologically related to the Veteran's service.



CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active military service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the final adjudication of the Veteran's claim of entitlement to service connection for headaches, to include as due to an undiagnosed disorder, the RO's June 2000, April 2001, June 2001, August 2004, March 2008, July 2008, and August 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was re-adjudicated in May 2011 supplemental statements of the case.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been also been satisfied in this case.  The RO has obtained the Veteran's service treatment and personnel records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

In August 2000, the Veteran underwent a VA psychiatric examination.  The VA examiner considered the Veteran's statements and thoroughly reviewed the relevant evidence then of record.  Further, the VA examiner administered clinical evaluations, after which a diagnostic opinion was rendered.  The examiner did not provide an etiological opinion.  

In November 2009, the Veteran underwent a VA examination to ascertain the nature of his headaches and to determine the etiological relationship to his active duty service, if any.  The VA examiner reviewed the pertinent evidence of record, including the Veteran's service treatment records, assertions, and medical history, and administered a physical examination.  Ultimately, the VA examiner rendered diagnostic and etiological opinions and provided an underlying rationale.  

Additionally, in November 2010, the Board requested an opinion from the Veterans Health Administration.  In December 2010, a VA neurologist rendered an opinion after a thorough review of the relevant evidence of record, including separately addressing whether the Veteran's headaches were etiologically related to his active duty service and whether the Veteran's headaches were a manifestation of an undiagnosed illness attributable to his active duty service.

Based on the above, the Board finds that the Veteran has been provided examinations that address the salient questions presented by the Veteran's claim and, thus, are adequate for purposes of determining entitlement to service connection for headaches, to include as due to an undiagnosed illness.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337   (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from July 1988 to April 1992.  In July 2000, the Veteran submitted a claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness.  After this claim was denied in an October 2001 rating decision, the Veteran perfected an appeal.  The extensive adjudicative history need not be repeated here.  It is sufficient to state that the Board remanded the Veteran's claim in November 2007 in order to afford him a VA examination.  The Veteran underwent a VA examination in November 2009, after which the denial of the Veteran's claim was continued in a May 2010 supplemental statement of the case.  In December 2010, the Board obtained an expert opinion from the Veterans Health Administration.  In March 2012, the Veteran's claim was remanded in order to afford him another Board hearing consequent to the retirement of the original Veterans Law Judge to whom the Veteran's claim was assigned.  The Veteran testified at an October 2012 Board hearing before the undersigned Acting Veteran's Law Judge.  The Veteran's claim has been remitted to the Board for further appellate review.

In the November 2007 remand, the Board directed the RO to afford the Veteran a VA examination in order to ascertain: (1) whether the Veteran experienced a chronic disorder primarily manifested by headaches and, if so, what all of the clinical manifestations of the disorder were; (2) whether the any current disorder manifested by headaches was at least as likely as not related to the Veteran's active duty service, to include an any occurring therein; and (3) whether there was a reasonable possibility that the Veteran's headaches were a manifestation of an undiagnosed illness attributable to his military service in the Persian Gulf.

In November 2009, the Veteran underwent a VA examination.  Ultimately, the diagnosis was migraine headaches.  The examiner then opined that the Veteran's migraine headaches were "less likely as not (less than 50/50 probability)" caused by or a result of military service.  In support of this opinion, the examiner provided the following rationale:

Review of military medical records do [sic] not show the diagnosis of migraine headaches.  [The Veteran] was seen for multiple viral syndromes while [on] active duty but not for headaches unassociated with viral syndromes.

As discussed above, in December 2010, the Board obtained an opinion from the Veterans Health Administration regarding the nature and etiology of the Veteran's headaches.  Based on a thorough review of the record, the doctor provided a diagnosis of migraine headaches; identified all of the symptoms manifested by the Veteran's migraine headaches; opined as to the etiological relationship between the Veteran's migraine headaches and his active duty service; and opined as whether the Veteran's migraine headaches were a manifestation of an undiagnosed illness attributable to his military service in the Persian Gulf.

When taken together, the November 2009 VA examination and the December 2010 opinion obtained from Veterans Health Administration are responsive to the Board's November 2007 remand directives.  Although the November 2009 VA examination, in and of itself, did not substantially comply with the Board's November 2007 remand directives, such non-compliance was cured by the December 2010 opinion from the Veterans Health Administration.  Specifically, the evidence sought by the Board in the November 2007 was obtained via the December 2010 Veterans Health Administration opinion.  As such, the RO's substantial compliance with the November 2007 remand directives is moot and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Consequently, the Board will address the merits of the Veteran's claim herein.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In February 1995, VA implemented the Persian Gulf War Veterans' Act by adding 38 C.F.R. § 3.317, which defines qualifying Gulf War service, establishes the presumptive period for service connection, and denotes a broad but non-exclusive list of signs or symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  Objective indications of chronic disability resulting from undiagnosed illness must be manifest to a degree of 10 percent either during active military service in Southwest Asia or no later than December 31, 2016.  38 C.F.R. § 3.317(a).

On December 27, 2001, the President signed into law the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103 (Dec. 27, 2001).  This legislation amends various provisions of 38 U.S.C. §§ 1117, 1118, including a complete revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest- (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms. 
(C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection.

Section (c)(1) of 1117 was then amended to change some language specific to undiagnosed illness, without substantively changing the provision.

Subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi symptom illness include the following: (1) Fatigue. (2) Unexplained rashes or other dermatological signs or symptoms.  (3) Headache.  (4) Muscle pain.  (5) Joint pain.  (6) Neurological signs and symptoms.  (7) Neuropsychological signs or symptoms.  (8) Signs or symptoms involving the upper or lower respiratory system.  (9) Sleep disturbances.  (10) Gastrointestinal signs or symptoms. (11) Cardiovascular signs or symptoms.  (12) Abnormal weight loss.  (13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a paragraph including the signs and symptoms of 38 U.S.C. § 1117(g) as manifestation of an undiagnosed illness.  These statutory amendments are effective from March 1, 2002.  38 U.S.C.A. §§ 1117, 1118.

However, compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

According to a service treatment report dated in October 1988, the Veteran complained of vomiting, diarrhea, and a "severe" headache.  The Veteran described the frequency and course of his symptoms over the previous three days.  The assessment was to rule out viral gastroenteritis and dehydration.  Additional clinical testing was administered and resulted in a diagnosis of viral gastroenteritis.

An April 18, 1989 service treatment record demonstrated that the Veteran presented with nausea, vomiting, and diarrhea, with a four-day history.  Upon physical examination, the Veteran endorsed experiencing a headache and dizziness.  Mild dehydration was observed and, thus, the Veteran was provided fluids intravenously; six hours later, the Veteran was "much improved."  During follow-up appointments on April 19, 1989 and April 21, 1989, the Veteran's complaints were limited to nausea, diarrhea, and vomiting; no mention of headaches was noted.

A June 1989 service treatment report demonstrated that the Veteran complained of "bad" headaches, vomiting, and joint pain, with a three-day history.  Following a physical examination, the impression was viral gastroenteritis.

A service treatment record dated in October 1989 demonstrated that the Veteran presented with complaints of "feeling weak," "body aches," sore throat, and headaches.  The Veteran thought he might have influenza.  He reported experiencing tonsillitis three weeks prior.  After a physical examination, the assessment was "prob[able] strep [throat]."

According to an August 1991 service treatment record, the Veteran complained of a headache, sneezing, coughing, "runny nose," fever, and diarrhea, with a three-day history.  He reported that he was successful in relieving his headache with Tylenol.  After a physical examination, the assessment was "viral [upper respiratory infection]/gastroenteritis."

A February 5, 1992 service treatment record demonstrated that the Veteran complained of nausea, diarrhea, and body aches, with a two-day history.  During a follow-up appointment the next day, the Veteran complained of headaches and fatigue, in addition to the symptoms from the previous day.  The impression was viral gastroenteritis and "mild" hypovolemia (a state of decreased blood volume).  On February 7, 1992, the Veteran reported for another follow-up appointment during which he complained that he "still" experienced "a lot" of headaches, bloating, and lack of energy.  He also reported that he was "still" vomiting.  The impression was viral gastroenteritis and "mild" hypovolemia, resolved.

In March 1992, the Veteran underwent a discharge examination.  The resulting examination report did not demonstrate that the Veteran complained of or was treated for headaches.  Further, the Veteran's head was determined to be normal pursuant to a clinical evaluation, and no neurological abnormalities were found.  In the summary of defects and diagnoses, there was no reference to headaches.  According to his PULHES profile, the Veteran's was assigned a score of "1" for each tested aspect except with respect to his eyes.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Ultimately, the Veteran was deemed qualified for discharge pending orthopedic clearance.

In June 1993, the Veteran underwent a VA general medical examination.  The Veteran did not report inservice headaches and did not then complain of headaches.  Further, a physical examination demonstrated that the Veteran was neurologically normal.

In August 1995, the Veteran underwent a Persian Gulf examination.  During the examination, the Veteran reported experiencing "throbbing headaches" located in the frontal area of his head, usually occurring in the morning.  He did not provide further details as to the onset or course of these headaches.  A physical examination demonstrated that his head was normal and that he was neurologically within normal limits.  The impression was "headache, rule out sinusitis."  He was referred to a medical clinic and an orthopedic clinic for further evaluation regarding his headaches and other symptoms.

In September 1995, the Veteran underwent two VA examinations: a general medical examination and a neuropsychiatric examination.  During the general medical examination, the Veteran did not report a history of or that he was then experiencing headaches.  No diagnosis relating to headaches was provided.  During the neuropsychiatric examination, the Veteran's complaints were limited to psychiatric symptoms; no diagnosis relating to headaches was provided.

A November 1996 VA treatment report demonstrated that the Veteran reported experiencing headaches (among other symptoms/disorders) for "years," without further elaboration.  There were no abnormal findings as a result of a physical examination.  At a follow-up appointment in February 1997, the Veteran reported that his headaches were "still" occurring.  At another following appointment in April 1997, the Veteran reported a history of headaches.

After a series of examinations (occurring in March 1999, May 1999, September 1999, November 1999, and January 2000) a private physician noted that the Veteran's then current symptoms included "nerve problems" in his legs, "pain," chronic fatigue, dull aches, being out of work, and living with his parents.  The physician did not note that the Veteran then complained of or ever experienced headaches.

An October 1999 VA treatment report demonstrated that the Veteran complained of migraine headaches occurring two to three times each week, but that the last occurrence was four to five days prior. 

A December 1999 VA treatment report showed that the Veteran reported experiencing a "terrible migraine," and that these headaches occurred "sometimes daily."  He said he was experiencing a migraine headache at the time of the appointment.  There was a discussion as to the Veteran's medication, but no etiological opinion was rendered.  At a May 2000 follow-up appointment, the Veteran stated that his migraine headaches were worse, and that they were still occurring "almost daily."

A February 2000 VA treatment report demonstrated that the Veteran complained of an "increased number of migraine headaches" consequent to an increase in his blood pressure.

A separate February 2000 VA treatment report and a March 2000 VA treatment report included diagnoses of migraine headaches, but no discussion as to symptoms, course, onset, or etiology was provided.  Further, a May 2000 VA treatment report demonstrated that the Veteran complained that his migraine headaches "seemed" worse.  VA treatment reports dated in July 2000, September 2000, October 2000, and November 2000 showed that the Veteran complained of pain at the base of his neck prior to a migraine headache.

In August 2000, the Veteran underwent a VA examination.  The Veteran reported that he had been experiencing headaches for approximately nine years.  He also stated that he experienced 25 headaches each month, with each headache lasting "about all day," and that they have increased in intensity.  He also claimed that he experienced two headaches each week that were more intense than his other headaches.  After describing the physical manifestations of these headaches and briefly discussing his recent work history, the Veteran stated that he did not know of any aggravant.  The examiner observed that the Veteran has been treated for "migraine headaches" at a VA medical facility.  After a physical examination, the diagnosis was "combination of tension/migraine headaches."  No etiological opinion was rendered.

A February 2002 VA treatment report demonstrated that the Veteran reported experiencing migraine headaches since 1991.

Contemporaneous to his June 2003 substantive appeal, the Veteran submitted a statement wherein he asserted that he experienced migraine headaches on a daily basis, and that he was taking the medication Fioricet.  The Veteran then provided a description of his symptoms and the effects on his daily life.  He then made general assertions that medical issues stemming from military service in the Persian Gulf were unknown at the time of such service, and also asserted that all of his conditions had worsened since returning from the Persian Gulf.

According to a July 2003 VA treatment report, the Veteran reported that he ate one meal per day, that he experienced frequent headaches, and that his mother had diabetes.  Ultimately, the assessment was headaches; he was referred for a glucose tolerance test.

During a January 2004 Board hearing, the Veteran's and the Veteran's father testified that the Veteran did not have significant headaches prior to his active duty service.  The Veteran further testified that the onset of his headaches was in May 1992, approximately one month after his active service discharge, and that he had experienced these headaches since then.  Upon additional questioning, the Veteran stated that the onset of his headaches was "like a week before" his service discharge.  At that time, the Veteran said he thought his headache was an aspect of the common cold, and stated that he was treated for influenza-type symptoms.  He then characterized the frequency of his post-service headaches as "coming and going." 

In November 2009, the Veteran underwent a VA examination.  The Veteran reported that his headaches had their onset sometime in 1991 upon his return from the Persian Gulf.  He then asserted that the humidity caused "severe" headaches.  Since their onset, the Veteran described his headaches as becoming progressively worse.  He stated that his headaches occurred about two or three times each month, and that each was "prostrating."  After a physical examination, the diagnosis was migraine headaches.  The examiner then opined that the Veteran's migraine headaches were "less likely as not (less than 50/50 probability)" caused by or a result of military service.  In support of this conclusion, the examiner provided the following rationale:

Review of military records do [sic] not show the diagnosis of migraine headaches.  He was seen for multiple viral syndromes while [on] active duty[,] but not for headaches unassociated with viral syndromes.

In November 2010, the Board requested an opinion from the Veterans Health Administration regarding the Veteran's headaches.  In December 2010, an opinion was provided by J.L.H., M.D., M.S.  After an exhaustive review of the relevant evidence of record, Dr. J.L.H. opined as follows:

Based on the medical record, I believe the Veteran has migraine headaches.  In 2009, his headaches were described as recurring 2-3 times per month, lasting hours, moderate or severe in intensity, causing avoidance of light and routine physical activity, and accompanied by vomiting.  These features fulfill the International Headache Society diagnostic criteria for migraine.

...

In addition to the clinical manifestations listed above...the record indicates that the Veteran's migraines are associated with poor concentration, dizziness, and visual changes (no details available).  The Veteran could have other manifestations of migraines, e.g., phonophobia-avoid of sounds, but I am only able to identify those manifestation indicated by the medical record.

...

The etiology of migraines is multifactorial and likely includes both genetic and environmental factors.  Some individuals have specific triggers for their migraine attacks, such as recent consumption of certain foods or alcohol, weather changes, or sleep disruption.  The Veteran's medical record includes several entries from 1988 to 1992 describing self-limited headaches in the setting of viral gastroenteritis.  These headaches would be classified as headaches due to systemic infection, and not migraines.  Such headaches do not have a recognized etiological relationship to migraines. 

As to whether the Veteran incurred migraine headaches during his service, perhaps related to the change in humidity when returning to the [United States], the record is not consistent.  Three entries (August 30, 1995; August 31, 2000; and November 12, 2009) suggest that the Veteran's migraines began in 1991.  Yet, in reviewing all records from 1987 to 1993, I find no entries describing migraines or any other headaches apart from those due to systemic infection.  Specifically, no neurological or psychiatric conditions were noted during his June 1993 medical examination.  Thus, in the absence of primary documentation of migraines between 1988 and 1992, I conclude that a relationship between the Veteran's migraine headaches and any incident of the Veteran's service is unlikely.

...

The Veteran's medical records consistently characterize his current headaches as migraines, and the most recent description (November 12, 2009) fulfills diagnostic criteria for migraine.  No atypical features are described, nor is there an indication that his headaches are a component of a larger symptom complex.  Therefore, I do not believe there is a reasonable possibility that the Veteran's headaches are a manifestation of an undiagnosed illness attributable to service in the Persian Gulf region.

In October 2012, the Veteran testified at another Board hearing.  He asserted that he experienced headaches during his active duty service, and further asserted that he received treatment for headaches within a month of his service discharge.  The Veteran was unable to remember the name of the medical professional from whom he received treatment, but stated that the facility where the treatment was administered was no longer "in business."  He then asserted that he attempted to obtain those records on his own, but that the medical facility refused to comply without a court order.  The Veteran then stated that the headaches he experienced during his active duty service were the same as those he experienced after his service discharge.  The Veteran then alleges that various doctors have verbally provided etiological opinions relating his current headaches to his active duty service, but that they refused to provide him with a written opinion.

The post-service evidence of record consistently included diagnoses of migraine or tension headaches.  Further, in the December 2010 opinion, Dr. J.L.H. specifically opined that the Veteran's headaches were not a "component of larger system complex."  As the Veteran's current headaches are attributed to a diagnosed disorder, compensation is not payable as due to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

As discussed above, the Veteran's service treatment records demonstrated that the Veteran was treated on various occasions for viral gastroenteritis, the symptoms of which included headaches.  His service treatment records did not include a diagnosis of a chronic headache condition or disorder.  Further, upon service discharge, the Veteran did not complain of or receive treatment for headaches.  Indeed, he was clinically normal neurologically speaking and, thus, no diagnosis of a headache condition or disorder was rendered.

Where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned, evidence of continuity of symptomatology from the time of service until the present is required.  38 C.F.R. 
§ 3.303(b).  In other words, when the fact of chronicity inservice is not adequately supported, then a showing of continuity after service separation or discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Board finds that the chronicity of a headache condition has not been established and/or might reasonably be questioned given the evidence of record.  As such, in order for service connection to be granted for headaches, the evidence must demonstrate a post-service continuity of symptoms.  Id.

During the pendency of this appeal, the Veteran has claimed that the onset of his current migraine headaches was (1) within month following his active service discharge; (2) within a few weeks prior to his active service discharge; and (3) sometime in 1991.  Given the conflicting nature of the Veteran's reports as to the onset on his headaches, the Board finds that his statements are not credible and, thus, they will not be considered herein.  Beyond the Veteran's assertions, the earliest evidence of record demonstrating that the Veteran complained or was treated for headaches was more than three years after his active service discharge.  Specifically, during an August 1995 Persian Gulf examination, the Veteran reported experiencing "throbbing headaches."  This more than 3-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991)(holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

Nevertheless, during the pendency of this appeal the Veteran asserted that he experienced his present headaches during and continuously after his active duty discharge.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993). Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his headache symptoms during and since his service separation.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that certain disabilities are not conditions capable of lay diagnosis). 

The Veteran's assertions that he continuously experienced headaches since his active service discharge are considered competent evidence as to the presence of observable symptoms such as pain.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of observable symptoms, the Board must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

In March 1992, the Veteran underwent a discharge examination, which was negative for complaints of or treatment for headaches of any nature.  Further, a clinical examination did not reveal signs or symptoms of headaches.  Moreover, the Veteran's PULHES profile demonstrated a high level of fitness for each tested aspect with the exception of his eyes.  Odiorne, 3 Vet. App. at 457.  The evidence of record did not include treatment reports dated between April 1992 (active service separation) and August 1995 (first instance of post-service treatment).  However, during the pendency of this appeal, the Veteran asserted that he received treatment for headaches within a month of his active service discharge.  When asked if records could be obtained from the facility where he received the treatment, he was unable to recall the doctor's name.  Curiously, he knew that the facility was no longer in business, and stated that he attempted to obtain evidence flowing from that treatment, but was rejected and told that he needed a court order.  Significantly, during this more than 3-year period, the Veteran underwent a VA general medical examination in June 1993.  The Veteran did not report inservice headaches and did not then complain of headaches, but did complain about residuals of a wart removal, gastroenteritis, a skin rash, and an irregular heartbeat.  Further, a physical examination demonstrated that the Veteran was neurologically normal.  Curry v. Brown, 7 Vet. App. 59, 68 (1994)(holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, during the pendency of this appeal, the Veteran reported that the onset of his headaches occurred one month after his active service discharge.  He later stated that the onset occurred weeks before his active service discharge.  Subsequently, the Veteran asserted that the onset of his current headaches was sometime 1991.

Based on the above, and after weighing the absence of medical evidence demonstrating treatment from April 1992 to August 1995, the inconsistent statements as to the onset of his headaches, and the inconsistency with the other evidence of record, the Board finds that the Veteran's statements are not credible evidence as to experiencing headaches since his active duty service.  Caluza, 7 Vet. App. at 506; Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006); Rhodes, 4 Vet. App. at 126-127.  As such, the Board finds that service connection for migraine headaches is not warranted on the basis of continuously experiencing symptoms since his active duty service.  38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his current migraine headaches are related to his active duty service, the Board finds that the matter of the determination of the origin of migraine headaches, where the competent and credible evidence first demonstrates such disorder several years after service, is more suited to the realm of medical, rather than lay expertise.  The precise determination of the etiology is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.  The record is otherwise devoid of evidence as to the continuity of post-service headache symptoms.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service evidence of record that related the Veteran's migraine headaches to his active duty service or to any event therein beyond his own assertions.  The only competent etiological opinions of record were those of the November 2009 VA examiner and Dr. J.L.H's December 2010 opinion, both of which were negative to the Veteran's claim.  The Board finds that the November 2009 and December 2010 opinions to be highly probative. 

Accordingly, service connection for migraine headaches is not warranted as the most probative evidence shows that the Veteran's migraine headaches are not related to his military service and are not an aspect of an undiagnosed illness attributable to his service in the Persian Gulf.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for migraine headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches, to include as due to an undiagnosed illness, is denied.




REMAND

During an October 2012 Board hearing, the Veteran testified that he had then recently experienced an episode of symptoms he claimed was associated with a blood disorder.  Specifically, while at the Jacksonville, North Carolina VA Community-Based Outpatient Clinic (CBOC) in August 2012, the Veteran claimed that his blood pressure dropped to "50 over 42," and that he became "white as a sheet."  Further, he stated that he developed "red blotches" and a fever, and began to perspire profusely.  He stated that he was transferred to Onslow Memorial Hospital, a private hospital also located in Jacksonville, North Carolina, for treatment.  The Veteran was then asked if he was claiming that this incident and these symptoms pertained to his "blood disorder," to which he affirmatively responded.

A review of the Veteran's claims file revealed the presence of VA treatment reports from the Jacksonville, North Carolina CBOC, dated in August 2012; however, these reports did not demonstrate the episode described by the Veteran.  Further, the evidence of record did not include treatment reports associated with this episode from Onslow Memorial Hospital.  The Board was unable to locate any documentation that VA undertook efforts to procure these records.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order for the RO to undertake efforts to obtain the Veteran's relevant VA and private treatment records.  Moreover, given the medical complexity of the Veteran's claims, the Board finds that remanding the Veteran's claims to obtain this evidence may yield information helpful in deciding his entitlement to service connection for either or both a blood disorder and/or fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on skin, profuse perspiration, respiratory symptoms, and neurological symptoms, to include as due to an undiagnosed illness.

Additionally, to date, the Veteran has been afforded two VA examinations, and several Veterans Health Administration opinions have been obtained from various medical experts pursuant to his previously-captioned claim of entitlement to service connection for a blood disorder, to include as due to an undiagnosed illness.  These examinations and opinions were limited to whether the documented presence of mycoplasma fermentans in the Veteran's blood resulted in clinical manifestation and/or disability.  No development, in terms of securing a medical opinion, has been undertaken with respect to whether his claimed fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on his skin, profuse perspiration, unstated respiratory symptoms, and unstated neurological symptoms are related to his active duty service, to include as due to an undiagnosed illness attributable to his service in the Persian Gulf.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination to address this aspect of the Veteran's claim.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The RO must then obtain copies of all identified records that are not already in the claims file.  The RO must specifically attempt to obtain the Veteran's treatment records from the Jacksonville, North Carolina, VA CBOC and the Onslow Memorial Hospital.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The Veteran must then be afforded the appropriate VA examination to ascertain the presence and severity of any fevers, an abnormal white blood cell count, confusion, episodic decreases in blood pressure, red blotches on his skin, profuse perspiration, respiratory symptoms, and neurological symptoms, if any.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service treatment records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a disorder manifest by fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on his skin, profuse perspiration, respiratory symptoms, and neurological symptoms.  If a disorder manifest by these symptoms is not diagnosed, the examiner must state whether there are any objective indications that these symptoms are manifestations of an undiagnosed illness.  If a disorder manifest by these symptoms is diagnosed, the examiner must state whether the disorder is related to service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim(s).  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


